Citation Nr: 1227118	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for PTSD and, if so, whether service connection is warranted for PTSD or other mental illness, including depression.

2.  Entitlement to service connection for impingement syndrome and degenerative joint disease (DJD) of the shoulders, i.e., bilateral shoulder disability, including as secondary to cerebrovascular disease.

3.  Entitlement to service connection for migraine headaches, also including as secondary to the cerebrovascular disease.

4.  Entitlement to a compensable initial rating for the cerebrovascular disease, including for the residuals of it.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2008 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, as support for his claims, the Veteran had a hearing at the RO before a local Decision Review Officer (DRO).  During the hearing, the Veteran withdrew his appeal for service connection for median and sciatic nerve conditions.  See 38 C.F.R. § 20.204 (2011).


A subsequent March 2010 RO decision granted his claim for service connection for dizziness as secondary to his service-connected cerebrovascular disease and assigned an initial 10 percent rating retroactively effective from April 3, 2008, the date he had requested service connection for this associated disability.  He did not, in response, separately appeal either this initial rating or effective date, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Also, his claim for an acquired psychiatric disorder has been expanded to include all mental disorders, so not just PTSD but also depression, etc.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In the previous denial of the claim for service connection for PTSD in April 2005, the RO did not also consider whether service connection was warranted for other mental illness such as depression since the Court had not yet issued the Clemons decision.  Generally, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final and binding denial on one theory also is a final and binding denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). 


However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, that is, after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final and binding denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Therefore, in light of these precedent decisions, the Board is listing this issue as whether there is new and material evidence to reopen the previously denied claim for service connection for PTSD and, if so, whether service connection is warranted for this or other mental illness, including depression.  This claim requires further development before being decided on appeal, however, as do the claims for a bilateral shoulder disability and migraine headaches, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC).

Whereas the Board is going ahead and deciding the claim for a compensable initial rating for his cerebrovascular disease and its associated residuals, meaning a rating higher than 0 percent as of November 1, 2007.


FINDINGS OF FACT

1.  Cerebrovascular disease - specifically, embolism and thrombosis of, and hemorrhaging from, brain vessels - is rated, at minimum, as 10-percent disabling following the initial six-month period after an attack.

2.  The Veteran has had a 10 percent rating for the dizziness associated with his cerebrovascular disease only effectively since April 3, 2008, so not since the November 1, 2007 effective date for the underlying cerebrovascular disease.


CONCLUSION OF LAW

The criteria therefore are met for an initial 10 percent rating for the cerebrovascular disease for the immediately preceding period from November 1, 2007, to April 2, 2008 (so not just the 10 percent rating for the associated dizziness since April 3, 2008).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8099-8009 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

The Veteran's claim arises from his disagreement with the initial rating assigned for his cerebrovascular disease following the granting of service connection for this disability.  Courts have held that, once service connection is granted, the claim as it arose in its initial context has been substantiated, indeed proven, so additional notice is not required concerning the "downstream" elements of the claim, namely, regarding the rating and effective date assigned for the disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holdings in these cases and in Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), the provisions of 38 U.S.C.A. § 7105(d) require that VA instead issue a statement of the case (SOC) if the disagreement concerning the "downstream" issue is not resolved.  And, here, the RO provided this necessary SOC (and since also has provided a supplemental SOC (SSOC)), citing the statutes and regulations governing the assignment of the initial rating for this disability and discussing the reasons and bases for not assigning a higher initial rating.  Thus, the Veteran has received all required notice concerning this "downstream" claim.


Also keep in mind the Board is granting a compensable rating, specifically, a 10 percent rating from November 1, 2007, to April 2, 2008, albeit also remanding the claim for further development concerning the possibility of an even higher rating.  Thus, any failure to notify or assist him in this initial phase is inconsequential and, therefore, no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each individual case, the error was outcome determinative of the claim).  Also, the Veteran, not VA, bears this burden of proof, and there has been no such pleading or allegation.

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in his favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to his disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  See, too, Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Consideration of the whole-recorded history is necessary so the rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  But while the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, past medical reports do not take precedence over current medical findings since it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when, as here, the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time, and VA must compensate him for any variance in the severity of his disability.  In other words, in this circumstance VA must "stage" the rating to reflect the changes in the severity of the disability.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Court since has extended this practice even to claims that do not involve initial ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

On November 1, 2007, the Veteran requested service connection for cerebrovascular disease.  Records show he has had dizziness associated with this cerebrovascular disease, i.e., as a secondary residual of it, since the filing of this claim, although the RO only assigned the 10 percent rating for this associated dizziness back to April 3, 2008, rather than back to his initial claim on November 1, 2007.  This also was despite a VA compensation examination report dated in July 2009 indicating it was at least as likely as not the dizziness was secondary to the service-connected cerebrovascular disease.

The Veteran's cerebrovascular disease is rated noncompensably disabling by analogy to a hemorrhage of a brain vessel under Diagnostic Code 8009, which provides for an initial disability rating of 100 percent for six months, with the disability thereafter being rated based on its residuals at a minimum level of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8009.

During the course of this appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045, and are effective October 23, 2008.  However, service connection was granted for the Veteran's cerebrovascular disease as secondary to his service-connected Type II Diabetes Mellitus, and the diabetes, in turn, was service connected as presumptively associated with his exposure to Agent Orange during the Vietnam Era.  Hence, as no precipitating TBI occurred, so did not factor into this chain link of causation, consideration under either the old or new Diagnostic Codes is unnecessary.

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

Upon review of the record, the Board finds that the Veteran's cerebrovascular disease warrants an initial 10 percent disability rating under Diagnostic Code 8009 as of his November 1, 2007 claim.  According to Diagnostic Code 8009, his disability would have been rated at 100 percent for the first six months, and then at a minimum of 10 percent.  He applied for benefits on November 1, 2007, however, a VA compensation examination report dated in February 2008 shows that he reported a history of transient ischemic attacks (TIAs) during the 1990s, and service connection for the cerebrovascular disease is effective more than six months after those initial attacks.  Therefore, the assignment of an initial 100 percent rating is not warranted for this disability.  However, Diagnostic Code 8009 also provides that, following cessation of this six months, the residuals of the cerebrovascular disease are to be rated, at minimum, as 10-percent disabling.  It follows that, because the Veteran's dizziness has been attributed to his cerebrovascular disease, and yet he has only has this minimum compensable rating of 10 percent for his dizziness since April 3, 2008, rather than since November 1, 2007, he is entitled to this minimum compensable rating of 10 percent from this earlier effective date of November 1, 2007.

One must also consider, however, that the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate him for the actual impairment of his earning capacity and, in turn, violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14 (2011).  Essentially, under this anti-pyramiding regulation, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  Therefore, the Veteran can only be awarded a 10 percent rating based on dizziness from the date he requested service connection for his cerebrovascular disease to the day before he was awarded a separate 10 percent rating for this dizziness, that is, from November 1, 2007, to April 2, 2008.

That said, the Board is also remanding this claim to determine whether there are any identifiable periods of time since the effective date of service connection during which the cerebrovascular disease warranted a rating higher than 10 percent, such as for other residuals besides the dizziness.


Extra-schedular Consideration

In view of the REMAND below for development of the issue of entitlement to a rating higher than 10 for the residuals of the cerebrovascular disease, the Board finds that it would be premature at this juncture to determine whether an 
extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board must also consider whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  A VA examination in February 2010 noted the Veteran had retired in 2003 due to age or duration of work, so not on account of his cerebrovascular disease or any of its consequent residuals.  He also has not alleged that he is unemployable on account of his service-connected disabilities, meaning incapable of obtaining and maintaining substantially gainful employment because of these disabilities versus just marginal employment in comparison.  Moreover, if in the future he makes this allegation, it will be considered when adjudicating his claims for higher ratings for his service-connected disabilities and in his attempt to establish his entitlement to service connection for the other conditions at issue, at least some of which he also is claiming are residuals of his cerebrovascualar disease.


ORDER

An initial 10 percent rating (rather than 0 percent rating) is granted for the cerebrovascular disease from November 1, 2007, to April 2, 2008, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

As a preliminary matter, the Veteran's August 2011 SSOC refers to a May 23, 2011 SSOC that is not in his claims files or in his electronic ("Virtual VA") file either.  The Virtual VA paperless claims processing system is now being utilized, instead of paper, to provide a highly secured electronic repository for storing and reviewing documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  So this additional SSOC needs to be made a part of the official record.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).

The Veteran testified during his DRO hearing that he was diagnosed and treated for PTSD at the San Juan, Puerto Rico, VA Medical Center (VAMC) shortly after returning from Vietnam.  VA did not however even adopt the PTSD nomenclature, so first acknowledge the condition's existence, until more recently - in 1980 or thereabouts.  It therefore seems unlikely the Veteran could have received this diagnosis before VA even recognized this as an existing condition.  Nevertheless, this evidence is possibly relevant since he was provided a VA psychiatric examination in March 2011, and the examiner found no psychiatric condition.  Thus, any records of prior evaluation and treatment for a psychiatric disorder, even if in the more generic sense of a stress-related mental illness and not necessarily PTSD, per se, may be relevant to his efforts to establish his entitlement to service connection for an acquired psychiatric disorder.  Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, VA should inform the Veteran to submit it and assist him, where possible, in obtaining it); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (if such material could be determinative of the claim, a remand to attempt to obtain the evidence and for readjudication is in order).  See, too, Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice and possession of this additional evidence since generated within VA's healthcare system, so even if not physically in the file at present).

Also during his hearing, the Veteran claimed that his private physician, Dr. G., had stated that the bilateral shoulder disability was possibly related to either the service-connected Type II Diabetes Mellitus or associated peripheral neuropathy.  The private treatment records submitted do not convey this opinion, and the Court has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 

competent medical evidence in support of a claim for service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This assertion nonetheless triggers VA's duty to notify the Veteran of the type of evidence necessary to complete his application for this benefit, including need to obtain confirmation that this is indeed this doctor's opinion.  38 U.S.C.A. § 5103(a).  This type of supporting evidence is particularly important as a February 2008 VA compensation examiner opined that the Veteran's bilateral shoulder disability was less likely than not related to his service-connected Type II Diabetes Mellitus.

The Veteran initially claimed that his migraine headaches are secondary to his service-connected cerebrovascular disease, meaning caused or aggravated by this disease.  However, during his DRO hearing in September 2009, he testified that his headaches had first occurred immediately after separating from service, so contemporaneous to his service.  The July 2009 VA examiner determined these migraine headaches were less likely than not caused by or the result of the 
service-connected cardiovascular disease.  However, the examiner who performed that evaluation did not have access to the Veteran's claims file and did not additionally comment on whether service connection alternatively is warranted for these migraines on a direct-incurrence basis.

Regarding the increased-rating claim for the cerebrovascular disease, this disease as mentioned is rated based upon its residual manifestations under 38 C.F.R. § 4.124a, to include psychotic manifestations.  The Veteran and F.P.N., in a June 2009 statement, have indicated he has memory problems due to his cerebrovascular disease.  None of the VA compensation examinations of record appear to address any residuals of his cerebrovascular disease in terms of whether it is manifested by memory loss.  Thus, the Board finds these examination reports to be of little probative value in determining whether the Veteran's migraine headaches are related to his military service on a direct-incurrence basis and whether he has memory loss or other symptoms besides dizziness due to his service-connected cerebrovascular disease and, if he does, the extent and severity of these additional residuals.  So, on remand, appropriate VA compensation examinations must be scheduled to assist in making these necessary additional determinations.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When, as here, the existing medical evidence in the file is inadequate to address all potentially relevant concerns, VA must supplement the record by obtaining an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

In addition, more recent VA and private treatment records should be obtained.  38 C.F.R. § 3.159(c)(1) and (c)(2).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Associate the May 21, 2011 SSOC with the claims files.

2.  Ask the Veteran to update the list of the VA facilities and private doctors and other health care facilities that have treated him for his acquired psychiatric disorder, bilateral shoulder disability, migraine headaches, and cerebrovascular disease and associated residuals.*  With his authorization, obtain all identified records (those not already on file).  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Appropriately notify him if attempts to obtain any identified records are unsuccessful.  38 C.F.R. § 3.159(e)(1).

*Specifically inform him that he should submit the written opinion of any medical health care provider that has told him that his psychiatric disorder and/or bilateral shoulder disability, whatever the specific underlying diagnosis (and assuming there is one), was incurred in service or caused or aggravated by a service-connected disability.  Also inform him that VA will assist him in obtaining this necessary opinion if he provides sufficient information to contact the doctor that has this belief.

3.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for medical nexus opinions concerning the following: 

(A) the likelihood (very likely, as likely as not, or unlikely) that any current migraine headaches incepted during the Veteran's military service or are otherwise directly related to any disease, event, or injury in service.

(B) alternatively, the likelihood (very likely, as likely as not, or unlikely) these migraines are secondary to his service-connected cerebrovascular disease, meaning proximately due to, the result of, or aggravated by the cerebrovascular disease. 

To this end, the claims file must be reviewed, including a complete copy of this decision and remand.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

4.  A VA compensation examination also is needed to reassess the severity of the cerebrovascular disease, including ascertaining all other present residuals of it.  In particular, a medical opinion is needed concerning whether there is consequent memory impairment.


The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical history.  The examination shall include all diagnostic testing or evaluation deemed necessary.

After a complete review of the Veteran's claims file, an interview and physical examination of the Veteran, the examiner is directed to identify all symptoms associated with the Veteran's service-connected cerebrovascular disease, so any aside from the dizziness that already has been determined service connected as secondary to (associated with) this disease and separately rated as 10-percent disabling.  It therefore is essential the examiner not only identify but also describe the severity of each identified manifestation of this disease.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities (if service connected) on the his employability and activities of daily living.  And there must be discussion of the underlying medical rationale concerning this, as well.

5.  Then readjudicate these claims.  If any claim continues to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of all remaining claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


